Citation Nr: 1144250	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether termination of the appellant's death pension benefits based on excessive income, effective December 1, 2008, was proper.     


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service from April 1944 to November 1948.  He died in late 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From December 1, 2007, to December 1, 2008, the appellant was correctly awarded death pension benefits in the amount of $280.00 per month on account of the Veteran's death. 

2.  Effective from December 1, 2008, the appellant's countable annual income for a surviving spouse with no dependents exceeded the maximum annual pension rate (MAPR) limit set by law for payment of VA death pension benefits, thus, necessitating termination of her benefits. 





CONCLUSION OF LAW

Termination of the appellant's death pension benefits based on excessive income, effective December 1, 2008, was proper.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273, 3.660 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the appellant dated in June 2008 and March 2011.  In any event, in this case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter, such as in the present case.  38 C.F.R. § 3.159(b)(3)(ii), (d); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

In any event, with regard to the duty to assist, VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board is satisfied as to substantial compliance with its February 2011 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ requested temporary claims files from the RO, requested the appellant to provide further information pertaining to her Social Security Administration benefits and medical expenses, and obtained an audit of the appellant's death pension account.  In short, the AOJ has substantially complied with the Board's instructions.

Governing Laws and Regulations for Death Pension

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5),  (2011).  

Basic entitlement to death pension exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2010).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in her custody.  38 C.F.R. § 3.23(d)(5).  Such incomes are, therefore, included as countable income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272 (2011).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.
Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  

For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  In essence, the Board subtracts the total amount of countable income in one year from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2). 

As of December 1, 2007, the MAPR as to death pension for a surviving spouse without a dependent child was $7,498.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0207.htm).  Five percent of this amount is $375.

As of December 1, 2008, the MAPR as to death pension for a surviving spouse without a dependent child was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0208.htm).  Five percent of this amount is $397.

Analysis - Death Pension

Initially, with regard to basic eligibility for death pension, the record reveals that the Veteran has the requisite wartime service, the appellant has the minimal net worth for pension, and the Veteran's death was nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  In a September 2008 decision, the RO awarded death pension benefits to the appellant, effective December 1, 2007.  Specifically, the appellant was awarded death pension benefits in the amount of $280.00 a month from December 1, 2007, to December 1, 2008.  However, the death pension benefits were terminated effective December 1, 2008, as the RO determined that the appellant's annual countable income exceeded the MAPR at that point.  

The appellant contends that her medical expenses were not properly considered.  She states she was hospitalized due to illness.  She asserts her death pension income is not sufficient to pay her daily living expenses.  She emphasizes her husband's service to his country.  She disagrees with the termination of death pension benefits.  See July 2009 Appeal To Board Of Veterans' Appeals (VA Form 9).  

For purposes of determining the initial entitlement to pension, the Board will consider the 12-month annualization period beginning on December 1, 2007, the month after the date of death.  See 38 C.F.R. § 3.273(a). 

For the period from December 1, 2007, to December 1, 2008, with regard to income, the RO obtained an electronic Social Security Administration report for the surviving spouse showing income as of December 1, 2007 of Social Security Administration benefits of $1,124.40 a month.  Thus, the surviving spouse's income for this 12-month annualization period was $13,492.80 total  ($1,124.40 x 12 months).  

For the period from December 1, 2007, to December 1, 2008, with regard to expenses, the RO obtained an electronic Social Security Administration report for the surviving spouse showing that as of December 1, 2007, she paid unreimbursed Medicare Part B premiums of $96.40 a month.  The total for these medical expenses is $1,156.80 for the year ($96.40 x 12 months).  However, medical expenses can only be deducted that are in excess of five percent of the MAPR.  Here, the total for medical expenses ($1,156.80) exceeds five percent of the MAPR ($375).  Subtracting this amount ($1,156.80 - $375) reveals medical expenses above five percent of the MAPR totaling $781.80.  This is the amount can be deducted from income.

For the period from December 1, 2007, to December 1, 2008, with regard to expenses, the appellant also reported $9,173.94 paid in burial expenses for the Veteran.  See September 2008 statement.  Of this amount, $600.00 of the burial expenses was reimbursed by VA. See August 2008 VA burial benefits letter.  So the total amount of burial expenses that can be excluded from income is $8,573.94 ($9,173.94 - $600.00)

The Board acknowledges the appellant's assertion that she had additional medical expenses due to hospitalization in 2007 and 2008.  However, the RO sent the appellant a March 2011 VCAA letter requesting that she provide details for her medical expenses in a Medical Expense Report (VA Form 21-8416) and a Request for Details of Expenses (VA Form 21-8049).  The appellant failed to respond and provide any evidence of additional medical expenses that could be deducted from income.  The duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).
   
Consequently, for the period from December 1, 2007, to December 1, 2008, the appellant's total annual income was $13,492.80.  Her total annual deductible expenses were $9,355.74 ($781.80 + $8,573.94).  As such, her final countable income for that time period was $4,137.06 ($13,492.80 - $9,355.74).  Based on this figure, for the period from December 1, 2007, to December 1, 2008, the appellant's countable income ($4,137.06) is less than the applicable December 1,  2007, MAPR ($7,498.00) for a surviving spouse without a dependent child.  In essence, the appellant's income is below the applicable pension rate.  Therefore, the RO was correct in awarding the appellant death pension benefits to the appellant in the amount of $280.00 a month ($3,360.94 divided by 12) for the 12-month annualization period from December 1, 2007, to December 1, 2008.  

However, for the period from December 1, 2008, to December 1, 2009, the Board finds that the RO properly terminated the appellant's death pension benefits, effective December 1, 2008, based on excessive income.  See 38 C.F.R. § 3.660(a)(2) (where discontinuance of pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred). 

For the period from December 1, 2008, to December 1, 2009, with regard to income, the appellant did not respond to the RO's March 2011 request for updated Social Security Administration income.  Therefore, the Board will utilize the previous electronic Social Security Administration report for the surviving spouse showing Social Security Administration benefits of $1,124.40 a month.  Thus, the surviving spouse's income for this 12-month annualization period will be assumed to be $13,492.80 total ($1,124.40 x 12 months).  With regard to expenses, the Board will utilize the previous electronic Social Security Administration report for the surviving spouse showing unreimbursed Medicare Part B premiums of $96.40 a month, which demonstrates medical expenses above five percent of the December 1, 2008 MAPR totaling $759.80 ($1,156.80 - $397).  As stated above, the appellant did not submit any additional medical expense information in response to the March 2011 VCAA letter from the RO.  As such, her final countable income (income - deductible expenses) from December 1, 2008, to December 1, 2009, was $12,733.00 ($13,492.80  - $759.80).  

Consequently, from December 1, 2008, to December 1, 2009, the surviving spouse's countable income ($12,733) clearly exceeds the applicable December 1, 2008 MAPR ($7,933) for death pension.  Thus, effective December 1, 2008, the appellant was not entitled to VA death pension benefits due to excessive income.  It follows that her VA death pension benefits were properly terminated at that time.    

The Board is sympathetic to the surviving spouse's claim and her particular circumstances, including her financial difficulties.  But the surviving spouse's countable income must be less than the annual death pension rate determined by law.  The governing criteria are explicit in that regard.  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  Here, as of December 1, 2008, her countable income was in excess of the applicable pension rate for death pension.  Therefore, the surviving spouse would not be legally entitled to death pension benefits beginning on December 1, 2008.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    


ORDER

The termination of the appellant's VA death pension benefits based on excessive income, effective December 1, 2008, was proper; the appeal is denied.    



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


